Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2016

                                      No. 04-16-00663-CV

                          THE UNIVERSITY OF TEXAS SYSTEM,
                                      Appellant

                                                v.

                                      Margot MENJIVAR,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15666
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        We grant court reporter Judy Mata’s request for 60 additional days to file the reporter’s
record. We order Judy Mata to file the reporter’s record in this case by January 13, 2017. No
further extensions of time will be granted absent a timely request that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts expended
in preparing the reporter’s record, and (3) provides the court reasonable assurance that the
reporter’s record will be completed and filed by the requested extended deadline. The court does
not generally consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court